PER CURIAM.
Defendants’ convictions were substantially predicated on circumstantial evidence. Nonetheless, we affirm on the authority of Rose v. State, 425 So.2d 521 (Fla.1982). Although we find that the trial court’s refusal to instruct on circumstantial evidence did not constitute error, we wish to note that a trial court retains discretion to give an instruction on circumstantial evidence if the court “feels that such is necessary under the peculiar facts of a specific case.” See, In re Standard Jury Instructions in Criminal Cases (Fla. unpublished opinion, Case Nos. 56,734 and 58,799, filed April 16, 1981) [6 FLW 305]; reprinted in pertinent part, Perdue v. State, 421 So.2d 816 (Fla. 4th DCA 1982).
ANSTEAD, HERSEY and HURLEY, JJ., concur.